WOODLEY, Commissioner.
Upon his plea of guilty to the offense of possession of whiskey in a dry area for the purpose of sale and the offense of transporting whiskey in a dry area, the court assessed the punishment at a fine of $200.
The record contains no notice of appeal from such conviction.
It appears from the recognizance on appeal that such notice was given, but by order of the trial court and upon the request of appellant, notice of appeal was deleted from the record, and appellant was permitted to withdraw his appeal.
Appellant also has filed his application in this court to dismiss the appeal.
The appeal is therefore dismissed.
Opinion approved by the Court.